Citation Nr: 0633729	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Osgood Schlatter's 
disease of the right knee, to include as secondary to the 
service-connected right ankle condition.

2. Entitlement to an increased rating for the service-
connected status post open reduction and internal fixation 
with degenerative arthritis of the right ankle and status 
post distal fibula fracture, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to March 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to an increased rating for 
the service-connected right ankle disability and found that 
new and material evidence had not been submitted to reopen a 
previously denied claim of service connection for a right 
knee condition.

The veteran testified at a personal hearing via a video 
conference before the undersigned Veterans Law Judge in 
October 2005.  A transcript of his testimony has been 
associated with the claims file.

This case was previously remanded for further development by 
the Board in December 2005.  The required development having 
been completed, this case is appropriately before the Board.  
In the December 2005 decision, the Board also re-opened the 
issue of service connection for Osgood Schlatter's disease of 
the right knee.   

The veteran seems to have raised a total disability due to 
individual unemployability claim.  This is referred to the RO 
for further development. 




FINDINGS OF FACT

1.  There is no competent medical evidence that the right 
knee condition is due to service or that this condition is 
caused or aggravated by the service-connected right ankle 
condition.

2. A right ankle condition is manifested by ankylosis and 
flexion and extension of 10 degrees; there is no objective 
medical evidence of right ankle ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity. 


CONCLUSIONS OF LAW

1.  Osgood Schlater's disease was not incurred in or 
aggravated by active service, including as secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2006).

2.  Resolving doubt in the veteran's favor, the criteria for 
a 30 percent evaluation for status post open reduction and 
internal fixation with degenerative arthritis of the right 
ankle and status post distal fibula fracture, and no higher, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003, 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. section 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA notice consistent with 38 
U.S.C. section 5103(a) and 38 C.F.R. section 3.159(b) must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his claims.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCCA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. v. Nicholson, No. 
04-0140 (U.S. Vet. App. Sept. 11, 2006).

The RO provided the veteran with June 2004 and January 2006 
letters, notifying him of what is required to substantiate 
his service connection and increased rating claims.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence considered relevant to his claims so that VA could 
help by getting that evidence.  The notification letters also 
notified the veteran to provide any evidence in his 
possession pertaining to the claims.  Thus, the Board finds 
that VA fully notified the veteran of what is required to 
substantiate the claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. section 5103(a) and 38 
C.F.R. section 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
the veteran status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and an 
increased rating and was provided with notice of the type of 
evidence necessary to establish an effective date in a July 
2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examinations.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Right Knee

The veteran claims that service connection for Osgood 
Schlatter's disease, to include a right knee condition, is 
due to service or due to the service-connected right ankle 
condition.  At an October 2005 hearing, the veteran testified 
that he started feeling pain in his right knee in 1989, 
escalating in 1995.  He stated that in-service, he received 
treatment for the right knee, including medications, anti-
inflammatories, and an injection to the knee.  He stated that 
a physician told him that his right knee condition was due to 
his right ankle condition, and caused by lack of motion and 
mobility. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection can also be granted on a secondary basis. 
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records show a finding in November 1988 of 
right knee pain.  The diagnosis was old Osgood Schlatter's, 
symptomatic.  A December 1988 disability evaluation panel 
found right knee pain and Osgood-Schlatter's disease, right 
knee.  

In a May 1989 VA examination, the examiner noted that in 
1987, the veteran injured his right knee and later developed 
Osgood Schlatter's disease.  He complained of pain on 
walking, standing, and bending the knee.  In a June 1989 VA 
examination, the veteran's right knee showed a range of 
motion from 0 to 120 degrees.  He had an area tender to 
palpation just medial to his tibial tubercle, which was 
suggestive of a subcutaneous traumatic neuroma.  There was no 
ligamentous instability present in the knee and negative 
Lochman's and McMurray's signs.  X-ray evaluation of the 
right knee was normal.  The assessment was that the veteran 
did not have Osgood-Schlatter's disease by examination or x-
ray.  The examiner also stated that he suspected that in the 
veteran's fall during physical training, he probably injured 
a small subcutaneous nerve in that area and now has a small 
traumatic neuroma.  

In a July 2000 VA examination, the veteran reported that he 
was told by a physician that the recent onset of bilateral 
knee swelling was due to an abnormal gait caused by arthritis 
in his right ankle.  The VA examiner opined that the 
veteran's difficulties with his knees were related to his 
morbid obesity.  VA treatment records dated in 2001 show 
right knee pain.

In a June 2006 VA examination, the examiner stated that 
Osgood Schlatter's disease is a disease of teenagers, 
resolving by age 18 at the latest.  The disease is non-
symptomatic after the age of 18.  The examiner noted that the 
veteran had right knee pain in 1988 with tenderness at the 
tibial tuberosity.  There was a diagnosis of old Osgood 
Schlatter's disease.  The veteran reported daily pain, 
swelling, stiffness, instability in the right knee.  He 
stated that he experienced flare-ups with increased symptoms 
of stiffness and pain, and in cold weather.  Upon 
examination, the examiner stated that it was hard to 
ascertain as to whether the knee was large and arthritic 
because the veteran was so morbidly obese.  He had tenderness 
in the lateral and medical aspect of the joint, but it is 
difficult to ascertain as to whether he actually has swelling 
there because of the morbid obesity.  X-rays of the knee 
showed swelling surrounding the joint, but no evidence of 
fracture or effusion.  The impression was normal right knee 
joint.  The examiner opined that the veteran did not have any 
indication of a service-connected injury that would lead to 
any kind of knee joint problems and he did not have evidence 
of degenerative joint disease in the knee.  Though the 
veteran had some soft tissue swelling indicated on the x-ray, 
this was more in tune with the significant morbid obesity.  
The examiner also stated that there is no relationship of the 
right ankle problem connected to the current knee problem, 
and in the examiner's opinion, the ankle problem does not 
aggravate the knee problem.  The examiner opined that the 
right knee condition was not due to anything that happened in 
service and is not due to the ongoing ankle disability. 

A review of the evidence shows that service connection on a 
direct basis for Osgood Schlater's disease is not warranted.  
In the present case, the veteran has a diagnosis of Osgood 
Schlatter's disease in-service and a current symptom of some 
soft tissue swelling in the right knee.  Therefore, he 
satisfies the first two elements of service connection, as 
described in Hickson and Pond.  Hickson 12 Vet. App. at 253; 
Pond, 12 Vet. App. at 346.  However, there is no competent 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
12 Vet. App. at 253; Pond, 12 Vet. App. at 346.  In the 
present case, the 
July 2000 VA examiner stated that the veteran's difficulties 
with his knees are related to his morbid obesity.  The June 
2006 VA examiner opined that the veteran's right knee soft 
tissue swelling as indicated by x-ray is more in tune with 
significant morbid obesity.  The opinion of the VA examiners 
seems to be that the right knee swelling is due to the 
obesity.  Therefore, as there is no competent medical 
evidence relating any right knee condition, to include Osgood 
Schlatter's disease, to service, service connection on a 
direct basis is not warranted.   

Additionally, service connection on a secondary basis is also 
not warranted.  There is no medical evidence that Osgood 
Schlater's disease, or any right knee condition, is 
proximately due to or the result of the right ankle 
disability.  Though the veteran testified that he was told by 
a physician that the right knee condition was caused by the 
right ankle condition, there is no medical evidence of this 
of record.  Rather, the May 1989, July 2000, and June 2006 VA 
examinations show that the veteran does not have a current 
diagnosis of Osgood Schlater's disease, and that any knee 
problems are caused by obesity.  The June 2006 VA examiner 
specifically found that there is no relationship between the 
right ankle problem and the current knee problem and that the 
right ankle problem did not aggravate the knee problem.  
Therefore, as there are no medical findings that Osgood 
Schlatter's disease or any right knee condition are due to or 
aggravated by the service-connected right ankle condition, 
secondary service connection is also denied.   
 
The Board notes that the veteran believes that he has Osgood 
Schlater's disease related to service.  However, while the 
veteran is competent as a lay person to report that on which 
he has personal knowledge, he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board carefully reviewed the record and has concluded 
that since there is no evidence suggesting that Osgood-
Schlater's disease, to include any right knee disability, is 
due to service, including as secondary to the service-
connected right ankle condition, the preponderance of the 
evidence is against the claim for service connection.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  

Increased Rating for the Right Ankle

The veteran contends that his right ankle condition is worse 
than contemplated by the current 20 percent disability 
rating.  In support if his claim, at an October 2005 hearing 
the veteran testified that he has lost total mobility and 
flexion in his right ankle, and experiences constant pain.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran was service-connected for a right ankle 
disability in an October 1989 rating decision.  The RO 
assigned a 10 percent disability rating under diagnostic 
codes 5003-5271, effective March 4, 1989.  In an August 2000 
rating decision, the RO increased the rating to 20 percent, 
effective March 17, 2000.  The veteran filed his claim for 
increased in February 2002.

Under DC 5003, arthritis, degenerative-hypertrophic or 
osteoarthritis ratings are done on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.

Under DC 5270, a 20 percent evaluation is assigned for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  For ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, a 30 percent rating is warranted. A 40 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. 
§ 4.71a, DC 5270 (2006).

Under DC 5271, marked limitation of ankle motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271 (2006).  
20 percent is the scheduler maximum rating available for 
limitation of ankle motion.

The Board notes that normal range of motion for the ankle is 
20 degrees for dorsiflexion and 45 degrees for plantar 
flexion. 38 C.F.R. § 4.71, Plate II (2006). 

In an April 2002 VA examination, the veteran stated that he 
worked at the post office.  He reported constant pain and 
that he has to take breaks throughout the day to let the 
ankle rest.  He stated that he had difficulty with prolonged 
standing and walking.  Upon examination, the veteran had 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
He had a well healed 10 centimeter lateral incision and mild 
crepitation with range of motion.  He complained of 
tenderness to palpation around the ankle.  X-ray evaluation 
showed no significant change from the last assessment, but 
the veteran manifested some degenerative changes at the 
tibial talar joint of a moderately severe degree.  The 
impression was history of a right ankle fracture, status post 
open reduction, and internal fixation with moderately severe 
arthritis, right ankle. 

In an October 2003 VA examination, the veteran reported that 
he continued to work for the post office.  He wore a double 
upright brace.  The veteran reported constant daily pain 
increasing with activity, difficulty with prolonged standing, 
and symptoms increasing with activity.  He denied flare ups.  
He stated that he has to take frequent breaks due to 
discomfort.  Upon examination, the veteran's dorsiflexion was 
neutral and plantar flexion was 15 degrees.  X-rays showed no 
significant changes from the last evaluation.  The impression 
was degenerative joint disease, right ankle, severely 
symptomatic. 

In a June 2006 VA examination, the veteran reported constant 
pain, stiffness, constant swelling, instability in the right 
ankle.  He experienced flare-ups with weather changes and in 
particular, with cold weather.  He used a special cane and a 
shoe brace to assist him with walking. He indicated that he 
used to work at the post office, but he could not perform his 
current job due to the ankle and knee problems.  Upon 
examination, the examiner found that the ankle was ankylosed, 
that flexion and extension were 10 degrees, and flexion and 
extension were very stiff.  The foot only supinated and 
pronated to 10 degrees, and repeat dorsiflexion, plantar 
flexion, supination, and pronation indicate a significant 
amount of pain in the ankle and a distinct stiffness of the 
ankle with range of motion.  He had a 10 centimeter scar on 
the lateral aspect of the ankle which is a surgical scar, but 
not raised, non-tender, and not adherent to any subcutaneous 
structures.  He had tenderness on the lateral  as well as the 
medial aspect of the ankle.  Lateral and medial stress on the 
ankle show no indication of instability, but the ankle was 
very stiff with any kind of movement.  He had no instability 
in the anterior or posterior stress on the ankle.  He has no 
tenderness or swelling of the Achilles tendon bursa or 
tenderness of the Achilles tendon.  X-rays of the right ankle 
showed a healed lateral malleolus fracture with hardware and 
possible avascular necrosis talus.  The examiner stated that 
it was quite obvious that the veteran had significant 
degenerative disease in the ankle, which is almost always 
secondary to either trauma or surgery.  Though the veteran 
did not only have severe osteoarthritic changes in the ankle 
joint, he had a sclerotic appearance of the talus which was 
indicative of avascular necrosis.  This was a significant and 
severe finding in the ankle and would certainly lead to a 
significant disability.  The veteran's ankle was definitely 
ankylosed, and he had very minimal mobility of the ankle. The 
examiner stated that this was not due to pain, but severe 
degenerative joint disease due to the trauma and operative 
procedure done in service.  The examiner also stated that the 
veteran also had a significant functional disability due to 
the ongoing problem in the ankle.   

A review of the medical evidence shows that a higher 30 
percent rating is warranted for the right ankle condition.  
In October 2003, the veteran's dorsiflexion was neutral and 
his plantar flexion was 15 degrees; in April 2002 he had 10 
degrees of dorsiflexion and 20 degrees of plantar flexion; 
and in June 2006, he had flexion and extension of 10 degrees.  
Additionally, the June 2006 VA examiner stated that the right 
ankle was ankylosed.  As the most recent medical evidence 
shows that the veteran's right ankle is ankylosed, the 
veteran should be evaluated under DC 5270 for ankylosis of 
the ankle.  In the present case, the veteran's right ankle 
range of motion is limited to 10 degrees in either flexion or 
extension; symptoms most characteristic of a 30 percent 
disability rating under DC 5270. 

However, a higher 40 percent rating under DC 5270 is not 
warranted.  Under DC 5270, a 40 percent evaluation is 
assigned for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  As there is no medical evidence of ankylosis at 
more than 40 degrees, dorsiflexion at more than 10 degrees, 
or any deformity, a higher 40 percent rating is not 
applicable.

In the present case, the June 2006 VA examiner noted that the 
veteran has very minimal mobility of the ankle.  The examiner 
stated that this was not due to pain but severe degenerative 
joint disease due to the trauma and operative procedure done 
in service.  The examiner also stated that the veteran also 
had a significant functional disability due to the ongoing 
problem in the ankle.  When evaluation of a disability is 
based on limitation of motion, the Board must also consider 
any additional functional loss the veteran may have 
sustained.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, additional compensation for 
functional loss is precluded when the disability is already 
assigned the maximum rating for loss of range of motion, as 
is the case here.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  See 
38 C.F.R. § 3.321(b).

The Board notes that the veteran believes his right ankle 
condition is worse than contemplated by the ratings.  
However, while the veteran is competent as a lay person to 
report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Resolving doubt in the veteran's favor, the Board carefully 
reviewed the record and has concluded that a preponderance of 
the evidence is for an higher 30 percent evaluation.  




ORDER

Service connection for Osgood Schlatter's disease of the 
right knee, to include as secondary to the service-connected 
right ankle condition, is denied.

A 30 percent rating, but no higher, for the service-connected 
status post open reduction and internal fixation with 
degenerative arthritis of the right ankle and status post 
distal fibula fracture is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


